917 F.2d 1307
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appelleev.Ernest Bernard MOORE, Defendant-Appellant
No. 89-10298.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1990.*Decided Nov. 8, 1990.
Before ALARCON, BRUNETTI and KOZINSKI, Circuit Judges.


1
ORDER**


2
This court's Memorandum disposition of July 17, 1990, in United States v. Moore, No. 88-15552, vacated the district court's judgment in D.C. No. CR-86-0841-DLJ which is the same judgment that is the subject of the present appeal.  Pursuant to Fed.R.App.P. 41, the mandate issued from that Memorandum disposition on August 16, 1990.


3
The issuance of that mandate renders the present appeal moot.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3